lfl.oiS"-txr
                           DISTRICT COURTS OF BELL COUNTY
                               1201 HUEY ROAD • P.O. BOX 747 • BELTON, TEXAS 76513-0747



JOHN GAUNTT, JUDGE
  27™ JUDICIAL DISTRICT                                                                   GORDON G. ADAMS, JUDGE
      (254) 933-5261                                                                            169'" JUDICIAL DISTRICT
                                                                                                    (254) 933-5265
                                                                                           MARTHA J. TRUDO, JUDGE
JACK JONES, JUDGE                                                                              264th JUDICIAL DISTRICT
 146m JUDICIAL DISTRICT                                                                            (254) 933-5245
    (254) 933-6737                                                                           FANCY H. JEZEK, JUDGE
                                                                                               426,H JUDICIAL DISTRICT
                                                                                                    (254) 933-5247



                                                    May 6, 2015

       Mr. Abel Acosta, Clerk
       Court of Criminal Appeals
       P.O. Box 12308
       Capitol Station
      Austin, TX                                                                           08 2015
      78701


                Re: Ex parte Christopher Wimberly, No. WR-67,017-05

      Dear Mr. Acosta:


                The above styled and numbered cause was remanded to my court on March 4, 2015, for
      an evidentiary hearing within 90 days and return of all materials to the Court of Criminal
      Appeals within 120 days. The purpose of this letter is to request a 45.day extension of those time
      limits.


                Counsel for applicant, Richard Wetzel, sought the appointment of an investigator which 1
      approved. That investigator is currently involved in a capital murdercase set to be tried in the
      next two weeks. Mr. Wetzel informs me the investigation cannot be completed by the current
      deadline, but can be completed and the hearing held within the extended deadline sought by this
      letter. The State does not oppose the extension.

                Please present my request to the Court and let me know of their decision. Thank you for
      your attention to this matter.




                                                                     /Marthra J./Trudo
                                                                     264/^ District Judge
                                                                     27tl\Wdicial District
                                                                     Bell County, Texas
      Cf: Mr. Wetzel
          Mr. Proctor